Citation Nr: 1202838	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-50 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include pleural disease and asbestosis, claimed as secondary to inservice asbestos or jel-span exposure.  

2.  Entitlement to service connection for a cardiac disorder, to include atherosclerotic heart disease status post bypass, claimed as secondary to inservice asbestos or jel-span exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served in the United States Army as a dental lab technician/specialist from October 1969 to April 1972.  

This matter comes before the Board of Veterans Appeals, hereinafter the Board, from a rating decision of October 2007 of the Department of Veterans Affairs (VA) Regional Office (RO), in Cleveland, Ohio.  In November 2011, the appellant proffered testimony before the undersigned Veterans Law Judge via a videoconference hearing; a transcript of that hearing has been prepared and included in the claims folder for review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA claiming that while he was a dental lab technician/specialist he was repeatedly exposed to asbestos in the performance of his duties.  More specifically, he has written and testified that when he made, fixed, and processed various dental appliances, asbestos was used in the production of the appliances.  He has indicated that not only was he exposed to actual asbestos but also asbestos-laden dust particles.  Additionally, he has contended that he also used a material described as jel-span, which continued beryllium.  He has averred that as a result of this exposure to asbestos and beryllium, he developed a respiratory disorder and a cardiac condition, for which he requests VA compensation benefits.  

In support of his claim, the appellant has submitted private treatment records from a Doctor G. G. Hickey.  Dr. Hickey has diagnosed the appellant as suffering from asbestosis along with pleural disease and atherosclerotic heart disease.  Dr. Hickey has suggested that these conditions are the result of the appellant's inservice exposure to asbestos and/or beryllium.  A further review of the claims folder shows that a VA medical care provider has not had the opportunity to provide comments with respect to the statements made by Doctor Hickey nor has said examiner had the opportunity to examine the appellant to discover what disabilities the appellant is currently suffering therefrom.  

In McGinty v. Brown, the United States Court of Appeals for Veterans Claims (Court) observed that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has VA promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), which provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The Board notes that the DVB circular was subsumed verbatim as § 7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has reorganized and revised this manual into its current electronic form M21-1MR.  While the form has been revised, the information contained therein has remained the same. 

"Asbestosis is a pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  McGinty, 4 Vet. App. at 429.  Another similar definition of pneumoconiosis is "a condition characterized by permanent deposition of substantial amounts of particulate matter in the lungs, usually of occupational or environmental origin."  Dorland's Illustrated Medical Dictionary, 1315 (28th ed., 1994). 

With asbestos related claims, VA must determine whether military records demonstrate asbestos exposure during service, and if so, determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure that proper development of the evidence is accomplished to determine whether or not there is pre-service and/or post-service asbestos exposure.  Id.  The most common disease caused by exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, and mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(b). 

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  M21-1, Part VI, Subpart ii, Chapter 2, §C(9)(f).  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos-related claim.  See VAOPGCPREC 4-2000. 

In essence, VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000). 

In this instance, the VA has not attempted to confirm the appellant's assertions that he was exposed to asbestos and beryllium while he was performing his everyday tasks as a dental lab specialist/technician.  The RO has not gone to the service department or to the American Dentistry Association (ADA) or some other agency to discover whether the type of processing of dental appliances as described by the appellant would lead to exposure to asbestos and/or beryllium.  The RO also has not gone to the service department to confirm that the two agents were used at the Walter Reed Army Hospital Dental Clinic while the appellant was assigned thereto.  Because confirmation of exposure to asbestos and/or beryllium has not occurred, the claim will be remanded to the RO/AMC so that such development may occur.  

Additionally, the record suggests that the appellant may be in receipt of Social Security Administration benefits.  See Board Hearing Transcript, Page 12, November 14, 2011.  The appellant has insinuated that he is in receipt of said benefits as a result of a respiratory condition and/or heart ailment.  As such, these records may have an effect on the appellant's claim now before the Board.  The duty to assist particularly applies to relevant evidence known to be in the possession of the Federal Government, such Social Security records.  See 38 C.F.R. § 3.159(c) (2) (2011); see also Dixon v. Gober, 14 Vet. App. 168, 171 (2000).  Because this information is needed in order to make a determination as to whether benefits may be awarded to the appellant, the claim will be remanded so that this information may be obtained and included in the claims folder for possible review.  Therefore, the AMC/RO must obtain all available records relating to the appellant's claim and award for and of Social Security benefits.

Also, a review of the claims folder suggests that the appellant's complete medical file may not be of record.  That is, the appellant has stated that he has received treatment through Doctor Hickey (previously mentioned) and other care providers associated with the Cleveland Clinic, in Cleveland, Ohio.  While some of the records in Doctor Hickey's care have been submitted and/or obtained, none of the records from the Cleveland Clinic have been associated with the claims folder.  Not only should all of the appellant's post-service medical treatment records be obtained, but more specifically, all of the records from Doctor Hickey and the Cleveland Clinic that specifically deal with the issues now on appeal must be acquired and included in the claims folder if the Board is to issue a decision on the merits of the appellant's claim based on a complete record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the claim is also remanded so that the appellant's medical records may be obtained and included in the claims folder.

Also, because the claim is being returned for additional development, the Court has indicated that medical examinations should, if possible, take into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In the first instance, as previously reported, a VA examiner has never had the opportunity to exam the appellant or provide comments with respect to this claim.  As such, and in keeping with the Court's pronouncements, the claim will be returned to the RO/AMC so that the appropriate pulmonary and cardiac examinations may be accomplished and included in the claims folder for review.  Such examinations and the results thereof will allow the VA/Board to address any assertions made by the appellant in support of the claim.

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the AMC/RO for the following development:

1.  The appellant should be provided the notice required under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011), for the issues currently on appeal.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.  This notice should include asbestos exposure specific information for a claim for service connection.  All information obtained from the appellant should be included in the claims folder for future review. 

2.  The RO/AMC should contact the appellant and request that he identify all sources of medical treatment received since leaving the service in 1972, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified, to include any possible records from the Cleveland Clinic and the medical practice of Doctor G. G. Hickey, for which all relevant records are not already in the claims folder.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  If requests for any treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2011).

3.  The AMC/RO should request all documents pertaining to any award of benefits from the Social Security Administration (SSA), and specifically request a copy of any decision and copies of the medical records, upon which the SSA based its decision.  If no records are forthcoming, the appellant should be notified as such so that he may have the opportunity to proffer those records, pursuant to 38 C.F.R. § 3.159(e) (2011).

4.  The RO/AMC should contact the National Personnel Records Center (NPRC) or the Dental Corps of Department of the Army and attempt to obtain information concerning the duties that would have been accomplished by a dental lab technician/specialist who served on active duty from 1969 to 1973 at Walter Reed Army Medical Center.  More specifically, the RO/AMC should inquire as to whether, in the performance of duties of a dental lab technician/specialist, an individual would have been exposed to asbestos and/or beryllium.  The RO/AMC should request a detailed description of the chemicals and elements that an individual would have been exposed thereto while performing the duties of a dental lab technician/specialist.  All inquiries must be clearly documented in the appellant's claims file.  In addition, all responses thereto must be associated with the claims file, to include any negative responses.  If the information cannot be obtained and the VA does not have affirmative evidence that any agency or administrative body (government or private) cannot provide the information, then the RO/AMC must inform the appellant that the VA was unable to obtain confirmation of his exposure to asbestos and/or beryllium.  Also the RO/AMC shall inform the appellant that VA will proceed to decide his appeal without this information unless he is able to submit it.  An appropriate period of time within which to respond will be allowed.  See 38 C.F.R. § 3.159(e) (2011).

5.  The RO/AMC should arrange for appropriate x-rays or magnetic resonance imaging (MRI), which should be reviewed by a designated "B reader" radiologist, i.e., one certified by examination to read and grade asbestos films or MRI results.  All test results and findings should be included in the claims folder, along with a detailed analysis of those results and findings.  A copy of the "B reader's" report must be included in the claims file.  The claims folder, to include a copy of this Remand, must be made available to the examiner for review in conjunction with the evaluation. 

6.  The RO/AMC should then arrange for the veteran to be evaluated by a physician knowledgeable in pulmonary and cardiac disorders, to determine the current nature and extent of any pulmonary and cardiac disabilities that are present.  All necessary special studies should be accomplished, if not medically contraindicated, and the examiner should set forth the reasoning underlying the final diagnosis.  The claims folder, to include a copy of this Remand, must be made available to the examiner for review in conjunction with the examination. 

a.  The examiner should review the radiologist's findings and pertinent clinical data, and determine whether the appellant has a respiratory disorder related to asbestos or beryllium exposure in service. 

b.  The examiner should review the radiologist's findings and pertinent clinical data, and determine whether the appellant has a cardiac disorder related to asbestos or beryllium exposure in service.

c.  If the appellant is found to have a pulmonary and/or cardiac disorder, the examiner should express an opinion as to its etiology, specifically, whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or less than likely (i.e., a probability of less than 50 percent) that it is causally related to the appellant's military service.  In discussing whether any current disability is related to service, the examiner should further opine as to whether any such disability is related to:  asbestos or beryllium exposure.  The examiner, in making this determination, must specifically discuss the findings reported in the CDC's Morbidity and Mortality Weekly Report of March 12, 2004, and the Department of Labor's Hazard Information Bulletin, HIB 02-04-19, Preventing Adverse Health Effects from Exposure to Beryllium in Dental Laboratories.  Thus, the examiner should comment upon, and reconcile, if possible, any previous inconsistent diagnosis. 

d.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

e.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific chemical exposure can possibly cause the claimed condition or conditions, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

f.  As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the appropriate examiner concludes that the appellant's claimed disorders are not service-related, the examiner must explain in detail the reasoning behind this determination.

g.  The claims folder and this Remand must be made available to the examiner for review prior to the examination.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is requested that the results of the examination be typed and included in the claims folder for review. 

7.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the appropriate (incomplete) report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

8.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


